A traverse ought to be of the thing in dispute, between the parties. Here they agree on the fact; the dispute is on the date of the traverse:absque hoc, quod cognovit goes to the fact. Two are bound jointly and severally in an obligation, delivered by one of them on the 1st of May, and the other on the 1st of July; in debt against both, one pleads that he delivered it on the 1st of July, absque hoc, that he was jointly bound; it is bad. For after the delivery it is a joint obligation, and the deed primafacie shall be intended to have been delivered on the day of the date. With respect to the exclusion of the 28th of April, I *Page 674 
agree with my brother JONES. An assize may be on the day of the disseisin. It has been objected that the bar is good to common intent, but that cannot supply the place of a special matter, and it ought to have been said that after the confection no award was made.